United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                February 15, 2007

                                                         Charles R. Fulbruge III
                             No. 05-61123                        Clerk
                           Summary Calendar


PAUL JONATHAN MAGEE,

                                     Petitioner,

versus

ALBERTO R. GONZALES, U.S. ATTORNEY GENERAL,

                                     Respondent.

                       --------------------
              Petition for Review of an Order of the
          Bureau of Immigration and Customs Enforcement
                      Agency No. A96 637 514
                       --------------------

Before SMITH, WIENER, and OWEN, Circuit Judges.

PER CURIAM:*

     Petitioner Paul Jonathan Magee petitions for review of the

Bureau of Immigration and Customs Enforcement’s order of

deportation.   He argues that he is eligible for adjustment of

status and that he was detained and removed in violation of his

due process rights.    Magee’s petition for review was not timely

filed, however.   See 8 U.S.C. § 1252(b)(1).   Therefore, we lack

jurisdiction to review the merits of his claims.     See Karimian-

Kaklaki v. INS, 997 F.2d 108, 113 (5th Cir. 1993).

     PETITION DISMISSED.


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.